 
 
IV 
112th CONGRESS
2d Session
H. RES. 543 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2012 
Ms. Hochul (for herself, Mr. Higgins, Ms. Slaughter, and Mr. Reed) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure
 
RESOLUTION 
Honoring and remembering the victims of the crash of Continental Connection Flight 3407 in Clarence Center, New York, on February 12, 2009. 
 
 
Whereas the people of New York and communities throughout the United States experienced a terrible tragedy when Continental Connection Flight 3407 crashed in Clarence Center, New York, on February 12, 2009, claiming the lives of everyone onboard and one person on the ground; 
Whereas the families, friends, and loved ones of the victims of the crash of Continental Connection Flight 3407 have petitioned their government for improved flight safety standards to prevent such a tragedy from happening again, meeting with the President, the Speaker of the House of Representatives, the Secretary of Transportation, the Administrator of the Federal Aviation Administration, and the Chairman of the National Transportation Safety Board, as well as over 100 Members of Congress; 
Whereas the tenacious advocacy of these families, friends, and loved ones inspired Congress to work in a bipartisan manner and unanimously pass historic flight safety reforms through Public Law 111–216, the Airline Safety and Federal Aviation Administration Extension Act, which was signed into law on August 1, 2010; 
Whereas the National Transportation Safety Board found that the performance of the pilots of Continental Connection Flight 3407 was likely impaired because of fatigue, and the Chairman of the National Transportation Safety Board identified fatigue as a contributing factor in the crash of this flight; 
Whereas the Federal Aviation Administration has found fatigue to be one of the most persistent hazards in commercial aviation, and fatigue has been at the top of the National Transportation Safety Board’s “Most Wanted List of Transportation Safety Improvements” since its inception in 1990; 
Whereas after much encouragement from the families, friends, and loved ones of the victims of the crash of Continental Connection Flight 3407, the Department of Transportation issued a long-awaited rule to prevent and address fatigue among commercial passenger airline pilots on December 21, 2011; and 
Whereas the week of February 5, 2012, marks the third anniversary of this tragedy, and still the families, friends, and loved ones of the victims of the crash of Continental Connection Flight 3407 continue to advocate for the timely and complete implementation of Public Law 111–216, including provisions to improve crewmember training, safety management systems, and pilot minimum qualifications: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors and remembers the victims of the crash of Continental Connection Flight 3407; 
(2)honors and thanks the families, friends, and loved ones of the victims of the crash of Continental Connection Flight 3407 for their tireless efforts to improve flight safety for all Americans; 
(3)solemnly marks the third anniversary of the crash of Continental Connection Flight 3407 in Clarence Center, New York, on February 12, 2009; and 
(4)calls on the Federal Aviation Administration and Department of Transportation to thoroughly and expeditiously implement the will of Congress as expressed through pending flight safety reforms required by Public Law 111–216, the Airline Safety and Federal Aviation Administration Extension Act. 
 
